DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered.
Claims 1-22 remain pending, of which claims 1-11, 18-19 were previously withdrawn. 
The previous 35 USC 112a rejections have been withdrawn due to the current amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element and evaluation unit in claim 12, detection device in claim 15, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "with the at least one portion of " in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-17 depend from claim 12 therefore contain the same deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16, 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TSCHIERSCH (Pub 2012) as supplied by applicant in the IDS dated 3/13/19 with evidence of TSCHIERSCH (Pub 2014), hereinafter referred to as TSCHIERSCH-2014.
With respect to claim 12, under the 35 USC 112f interpretation the detection element is interpreted as a sensor chip (from Spec 0044-46), the evaluation unit is interpreted as a laptop or mobile device (Spec 0100) and their functional equivalents. TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a flexible planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer on one free surface side (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen on an opposite free surface side (oxygen permeable layer doped with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1); a color RGB chip (sensor chip, detection element) associated with a USB microscope arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) (Working principle calibration section, paragraph 1); and a laptop (evaluation unit) with software for computing oxygen maps (calculating a graphical or statistical representation of received emission) (Planar oxygen section, paragraph 1, Working principle section, paragraph 1), the laptop has a display screen (display connected to the evaluation unit, adapted to display the representation of the concentration) (Fig 1). 
The limitations regarding the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. TSCHIERSCH discloses an embodiment in which there is no air between the sensor foil and the leaf (surface being examined) and that the oxygen measurements are made while the sample is in a gas-tight (airtight) sealed chamber (blocks re-oxygenation) (Oxygen Exchange in Leaf, pg. 930, paragraphs 1-2) the importance of allowing direct contact between the sensor and sample (Fig 1 caption, p. 928), and that the sensor consisted of an oxygen-sensitive foil (SF-RPSU4, PreSens GmbH) (Planar oxygen sensor paragraph p. 927). 
The evidence from TSCHIERSCH-2014 shows the VisiSens oxygen sensor foil SF-RPSU4, PreSens (as used in TSCHIERSCH above) in which the sensor foil was put directly on the culture (direct airtight contact with surface being examined which has the microorganisms)(Materials & Methods section, Fig 1) and that the detection unit and software recorded images revealing oxygen decrease in the location of the sensor (Imaging of E.coli Colonies section). Therefore, the structural components as disclosed by TSCHIERSCH are adapted to/capable of being placed in direct airtight sealed contact with at least one portion of the surface being examined and the detection element serves to detect an oxygen decrease as shown by the evidence of TSHIERSCH-2014. 
With respect to claim 13, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1). 
With respect to claim 15, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) which is then connected to a laptop (evaluation unit) (Working principle calibration section, paragraph 1, Figure 1). 
With respect to claim 16, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1).
With respect to claim 20, TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen (oxygen permeable layer dopes with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1). The amendment regarding the results of the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, TSCHIERSCH discloses an embodiment in which there is no air between the sensor foil and the leaf (surface being examined) and that the oxygen measurements are made while the sample is in a gas-tight (airtight) sealed chamber (blocks re-oxygenation) (Oxygen Exchange in Leaf, pg. 930, paragraphs 1-2) the importance of allowing direct contact between the sensor and sample (Fig 1 caption, p. 928), and that the sensor consisted of an oxygen-sensitive foil (SF-RPSU4, PreSens GmbH) (Planar oxygen sensor paragraph p. 927). 
The evidence from TSCHIERSCH-2014 shows the VisiSens oxygen sensor foil SF-RPSU4, PreSens (as used in TSCHIERSCH above) in which the sensor foil was put directly on the culture (direct airtight contact with surface being examined which has the microorganisms)(Materials & Methods section, Fig 1) and that the detection unit and software recorded images revealing oxygen decrease in the location of the sensor (Imaging of E.coli Colonies section). Therefore, the structural components as disclosed by TSCHIERSCH are adapted to/capable of being placed in direct airtight sealed contact with at least one portion of the surface being examined and the detection element serves to detect an oxygen decrease as shown by the evidence of TSHIERSCH-2014. 
With respect to claim 21, TSCHIERSCH discloses the sensor is flexible (sensor design section, paragraph 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) with evidence of TSCHIERSCH (Pub 2014), hereinafter referred to as TSCHIERSCH-2014 as applied to the claims above, in view of O’DRISCOLL (US 2014/0296112).
With respect to claim 14, 17, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) which is then connected to a laptop (evaluation unit) (Working principle calibration section, paragraph 1, Figure 1) but does not explicitly disclose the sensor chip or detection device is attached to the transparent read out layer of the sensor. However, O’DRISCOLL discloses an optical testing system comprising a fluorescence based oxygen sensor comprising a sol-gel thin film doped with an oxygen sensitive fluorescent complex (sensor film) (0046, 0077) that is attached (directly attached, attached in detachable manner) to a camera phone with a CCD or CMOS image sensor (sensor chip, detection device interpreted under 35 USC 112f as a detector chip, attached to sensor film) (0040, 0043, 0081, Fig 1-2). It would have been obvious to one of ordinary skill in the art to modify the device of TSCHIERSCH to include the attachment of an optical sensor chip as taught by O’DRISCOLL because it allows for a relatively inexpensive test that allows for use by an inexperienced user (0004). 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) with evidence of TSCHIERSCH (Pub 2014), hereinafter referred to as TSCHIERSCH-2014 as applied to the claims above, in view of PITNER (US 6395506). 
With respect to claim 22, TSCHIERSCH discloses the sensor foil as claim in claim 20, and that a first free surface side of the oxygen permeable sensitive layer can be coated with another layer (Sensor design section paragraph 3), but does not explicitly disclose this additional layer is a regular pattern of a plurality of fields each containing a different type of antibiotic. However, PITNER discloses a device for monitoring cells comprising an oxygen based fluorescent sensor (sensor film) (column 4, lines 55-67), in which the sensors may be constructed from sol-gel films (sensor film) and useful oxygen sensor can be constructed with a dye immobilized (Column 11, lines 21-37) and one example where the fluorescence indicator is used in a tray (regular pattern of a plurality of fields) containing different antibiotics at different concentrations (each field contains different type of antibiotic) (Example 9, Col. 15, lines 34-45). It would have been obvious to one of ordinary skill in the art to modify the device of TSCHIERSCH to include the sensor film having fields with differing antibiotics as taught by PITNER because it can be used to detect a variety of cells in cytotoxicity assays for the effects of drugs or toxins (Column 5, lines 6-9) in a method that is advantageous for cytotoxic drug screening and viability testing (Col 9 lines 12-16). 

Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that TSCHIERSCH does not disclose the sensor foil is “adapted to be in direct airtight sealed contact with the at least one portion of the surface being examined” and “detecting microorganism on the surface is based on oxygen decrease in the oxygen-permeable layer of the sensor foil attached in an airtight sealed manner to the at least one portion of the surface”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
TSCHIERSCH discloses all the structural elements of the claimed sensor foil as addressed in the above rejection. TSCHIERSCH-2014 provides additional evidence that the same sensor foil disclosed in TSCHIERSCH is capable of being used in an arrangement that is adapted to be in direct airtight sealed contact with the surface being examined and wherein the detecting is of an oxygen decrease in the sensor foil (see pg. 30 of TSCHIERSCH-2014). Additionally, the prior art cited below all provide examples of oxygen detecting sensor foils being used in direct contact with a surface being examined. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The VisiSens Webinars from 2015 & 2016 (selected screenshots attached), OCHS (2013), KELLNER (2002) and BLOSSFELD (2013) all disclose use of the claimed sensor foil directly on a surface being examined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799